Citation Nr: 0943632	
Decision Date: 11/17/09    Archive Date: 11/25/09

DOCKET NO.  94-14 184	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to an effective date earlier than February 16, 
1999, for the award of service connection for hallux valgus, 
status post bunionectomies, of the left and right great toes.


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney at 
Law


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jason R. Davitian, Counsel


INTRODUCTION

The Veteran served on active duty from July 1980 to July 
1983.

This appeal arises from a December 1999 rating decision of 
the Muskogee, Oklahoma, Department of Veterans Affairs (VA), 
Regional Office (RO) that granted service connection for 
hallux valgus, status post bunionectomy of the right and left 
great toes, effective February 16, 1999.  The effective date 
was the date of receipt of the claim for service connection.  

A November 2001 Board decision denied, inter alia, an 
effective date earlier than February 16, 1999 for the award 
of service connection for hallux valgus, status post 
bunionectomies, of the left and right great toes.  

The appellant appealed the Board's decision to the Court of 
Appeals for Veterans Claims (Court).  In a February 2006 
panel decision, the Court set aside the Board's decision with 
regard to the hallux valgus claim and remanded the matter for 
readjudication consistent with that decision.  The Court 
noted that the Board had determined that an informal claim 
did not arise prior to 1999 because before then the Veteran 
had not mentioned his toes in relation to a claim for 
compensation.  However, the Board's decision focused on the 
text of the claim and not the content of the record.  

Specifically, the Board did not discuss whether an April 1993 
request by the Veteran for a compensation and pension 
examination for, inter alia, his feet, reviewed in the 
context of the record, reasonably raised a claim for service 
connection for hallux valgus.  In addition, the Board did not 
discuss whether the Veteran's 1994 transcribed hearing 
testimony constituted an informal claim for service 
connection for hallux valgus.  The Court stated that during 
that hearing, the Veteran noted his belief that his April 
1993 request for a compensation and pension examination 
constituted a claim for service connection for hallux valgus.  
The Court affirmed the remainder of the Board's November 2002 
decision. 

The appellant appealed the Court's February 2006 decision to 
the United States Court of Appeals for the Federal Circuit 
(Federal Circuit).  In a May 2008 decision, the Federal 
Circuit vacated and remanded the Court's February 2006 
decision.  

In a December 2008 Memorandum Decision, the Court held that a 
close reading of the Federal Circuit's decision revealed that 
its vacatur order did not apply to the Court's February 2006 
decision that set aside and remanded the November 2001 Board 
decision to the extent it denied an earlier effective date 
for the award of benefits for hallux valgus.  Thus, the Court 
again set aside the decision of the Board with regard to the 
hallux valgus claim and remanded the matter for 
readjudication consistent with the Court's February 2006 
decision.  

The case is again before the Board for appellate 
consideration.


FINDING OF FACT

The Veteran's claim for service connection for hallux valgus 
was received on February 16, 1999; he did not submit an 
earlier formal claim or informal claim indicating an intent 
to apply for service connection for this disability.


CONCLUSION OF LAW

An effective date of the award of service connection for 
hallux valgus, status-post bunionectomies, of the right and 
left great toes earlier than February 16, 1999, is not 
warranted.  38 U.S.C.A. §§ 5101(a) and 5110 (West 2002 & 
Supp. 2009); 38 C.F.R. § 3.400 (2009)





REASONS AND BASES FOR FINDING AND CONCLUSION

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2009).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

The December 1999 rating decision on appeal pre-dated the 
VCAA, and thus VCAA notice was not provided.

As the December 1999 rating decision granted service 
connection for hallux valgus, such claim is now 
substantiated.  As such, the filing of a notice of 
disagreement as to the initial rating assigned does not 
trigger additional notice obligations under 38 U.S.C.A. § 
5103(a).  38 C.F.R. § 3.159(b)(3) (effective May 30, 2008) 
per 73 Fed. Reg. 23353 to 23356 (April 30, 2008).  Rather, 
the Veteran's appeal as to the initial rating assignment 
triggers VA's statutory duties under 38 U.S.C.A. §§ 5104 and 
7105, as well as regulatory duties under 38 C.F.R. § 3.103.  
As a consequence, VA is only required to advise the veteran 
of what is necessary to obtain the maximum benefits allowed 
by the evidence and the law.

The Board finds that even if the VCAA is applicable to this 
claim, there was no prejudice in the lack of VCAA notice.  

In this regard, the Federal Circuit previously held that any 
errors in notice required under the VCAA should be presumed 
to be prejudicial to the claimant unless VA shows that the 
error did not affect the essential fairness of the 
adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. 
Cir. 2007).  Under Sanders, VA bore the burden of proving 
that such an error did not cause harm.  Id.  

However, in the recent case Shinseki v. Sanders, 129 S.Ct. 
1696 (2009), the United States Supreme Court held that the 
Federal Circuit's blanket presumption of prejudicial error in 
all cases imposed an unreasonable evidentiary burden upon VA.  
Rather, in Shinseki v. Sanders, the Supreme Court suggested 
that determinations concerning prejudicial error and harmless 
error should be made on a case-by-case basis.  Id.  As such, 
on appellate review the Board must consider, on a case-by-
case basis, whether any potential VCAA notice errors are 
prejudicial to the claimant. 

In the current case, the Veteran had actual notice of the 
evidence necessary to substantiate his earlier effective date 
claim, as he had been informed of these requirements through 
the issuance of an April 2000 statement of the case.  In 
addition, the Veteran has been represented by a service 
organization or a private attorney throughout the claim.  
Overton v. Nicholson, 20 Vet. App. 427, 438 (2006) 
(appellant's representation by counsel "is a factor that must 
be considered when determining whether that appellant has 
been prejudiced by any notice error").  The October 2001 
Statement of Accredited Representative in Appeals Case (In 
Lieu of VA Form 646) submitted on the Veteran's behalf 
specifically addressed his earlier effective date claim.  
Thus, any defect with VCAA notice did not prejudice the 
Veteran and the Board may adjudicate his claim.  Shinseki v. 
Sanders.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the appellant.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  The RO has obtained VA and private 
medical records.  A VA examination could not result in the 
claimed earlier effective date.  Significantly, neither the 
appellant nor his representative has identified, and the 
record does not otherwise indicate, any additional existing 
evidence that is necessary for a fair adjudication of the 
claim that has not been obtained.  Hence, no further notice 
or assistance to the appellant is required to fulfill VA's 
duty to assist the appellant in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio, supra.

Turning to the merits of the Veteran's claim, the effective 
date for the grant of service connection is the day following 
the date of separation from active service or the date 
entitlement arose, if the claim is received within one year 
after separation from service; otherwise, it is the date of 
receipt of claim, or the date entitlement arose, whichever is 
later. 38 U.S.C.A. § 5110(b); 38 C.F.R. § 3.400(b).

A specific claim in the form prescribed by the Secretary of 
VA must be filed for benefits to be paid to any individual 
under the laws administered by the VA.  38 U.S.C.A. § 
5101(a).  Any communication or action, indicating an intent 
to apply for one or more benefits under the laws administered 
by VA, from a claimant, his or her duly authorized 
representative, a Member of Congress, or some person acting 
as next friend of a claimant who is not sui juris may be 
considered an informal claim.  Such informal claim must 
identify the benefit sought.  38 C.F.R. § 3.155 (2009).

In the instant case, the Veteran filed his original claim for 
service connection in September 1989.  The VA Form 21-526 
requested service connection for gonorrhea and a stomach 
disorder.  There was no mention of any toe disorder.  The 
Veteran filed another VA Form 21-526 in January 1993.  This 
requested service connection for a stomach disorder.  It did 
not mention any other disorder.

On an April 15, 1993, statement the Veteran related that he 
had requested service connection for stress and a stomach 
disorder.  He requested a compensation and pension 
examination to include stress and stomach disorder "[a]nd to 
include complete skeletal to include arms, legs, back, 
ankles, feet and all joints."  This correspondence did not 
specify hallux valgus or mention a disorder of the great 
toes.  

In October 1993 correspondence, he again made reference to 
service connection for nervous disorder, stomach disorder and 
"joints."  He noted that he had received a VA diagnosis of 
myalgia (bone disease).  This correspondence did not mention 
hallux valgus, the toes or even the feet.  The reference to 
the diagnosis of myalgia demonstrates that the Veteran was 
seeking service connection for a general skeletal condition, 
not a foot or toe condition.  

An October 1993 rating decision identified the Veteran's 
claim as entitlement to service connection for a skeletal 
condition, to include arms, legs, back, ankle, feet and all 
joints.  The decision denied service connection.

A November 1993 statement from the Veteran requested service 
connection for chest pains, urinary tract infections, chronic 
tonsillitis, sinusitis and ear aches.  Again, he made no 
mention of his toes.  

A December 1993 rating decision denied service connection for 
a skeletal condition, to include arms, legs, back, ankle, 
feet and all joints.  

During an April 1994 personal hearing at the RO, the 
Veteran's claim was again identified as service connection 
for skeletal condition, to include arms, legs, back, ankle, 
feet and all joints.  The Veteran stated that he had been 
diagnosed with myalgia and valgus deformity bunions.  He 
noted that he had stumped his toes during active duty and 
complained of bunions.  The transcript before the Board does 
not include any indication that the Veteran noted his belief 
that his April 1993 request for a compensation and pension 
examination constituted a claim for service connection for 
hallux valgus.  He did not indicate a desire to seek service 
connection for a separate, distinct disability of the toes.  

A June 1995 claim requested service connection for eye 
problems.  The Veteran made no mention of his toes.  

In undated correspondence to his Congressman that was 
forwarded to VA in January 1996, the Veteran related that in 
1993 he had submitted a claim to VA for service connection 
and requested a compensation and pension examination for 
stress, a stomach disorder and a skeletal condition to 
include arms, legs, back, ankles, feet and all joints.  He 
mentioned his toes only while relating that his military 
records showed a history of medical problems including 
sinusitis, tonsillitis, stomach problems, genital problems, 
musculoskeletal problems, respiratory problems, indications 
of hypertension, and bilateral big toes and bunions.  

The Board denied service connection for a generalized organic 
skeletal disorder in May 1997. 

On February 16, 1999, the Veteran filed a claim requesting 
service connection for hallux valgus.  The December 1999 
rating decision granted service connection and assigned a 
February 16, 1999, effective date. 

The Board finds that the Veteran did not make a formal or 
informal claim for service connection for hallux valgus prior 
to February 1999.  The Veteran did mention his feet or toes 
in prior correspondence to VA.  However, when looked at in 
the context of the record at that time, it is clear that 
these references were in support of his claim for a general 
skeletal disorder.  None of these references identified 
service connection for hallux valgus or a toe disability as a 
specific benefit that he was seeking.  None of these 
references indicated an intent to apply for service 
connection for hallux valgus or a toe disability.  38 
U.S.C.A. § 5101; 38 C.F.R. § 3.155.  The Board also finds it 
noteworthy that in his correspondence to his Congressman the 
Veteran did not purport to have claimed service connection 
for hallux valgus.  

The pertinent regulations clearly state that the effective 
date of an award of service connection is the date of receipt 
of the claim or the date entitlement arose, whichever is 
later.  38 C.F.R. § 3.400(b).  In this case, the date of 
receipt of the claim is clearly February 16, 1999.  

In conclusion, the Board finds that the preponderance of the 
evidence is against the Veteran's claim for an effective date 
earlier than February 16, 1999, for the award of service 
connection for hallux valgus, status-post bunionectomies, of 
the left and right great toes.

ORDER

An effective date earlier than February 16, 1999, for the 
award of service connection for hallux valgus, status post 
bunionectomies, of the left and right great toes, is denied.



____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


